Citation Nr: 0410147	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left eye exophoria.  

2.  Entitlement to service connection for postoperative bilateral 
cataracts.  

3.  Entitlement to service connection for postoperative right eye 
retinal detachment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to June 
1966 and from September 1966 to July 1988.  

This appeal is before the Board of Veterans' Appeals (Board) from 
an April 2001 rating decision from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for left eye exophoria, 
postoperative bilateral cataracts, and postoperative right eye 
retinal detachment.  


FINDINGS OF FACT

1.  Service medical records show the first manifestation of left 
eye exophoria in service in October 1983.  

2.  The evidence does not show in-service diagnosis or treatment 
for bilateral cataracts and does not include a medical opinion 
that current postoperative bilateral cataracts resulted from a 
service-connected disability or an in-service event.  

3.  The evidence does not show in-service diagnosis or treatment 
for right eye retinal detachment and does not include a medical 
opinion that current postoperative right eye retinal detachment 
resulted from a service-connected disability or an in-service 
event.  




CONCLUSIONS OF LAW

1.  Left eye exophoria was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  Postoperative bilateral cataracts were not incurred in or 
aggravated by active service and are not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2003).  

3.  Postoperative right eye retinal detachment was not incurred in 
or aggravated by active service and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claims in compliance with The Veterans Claims 
Assistance Act of 2000.  The VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by the 
VA.  38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claims, which 
evidence the claimant is to provide, which evidence the VA will 
attempt to obtain for the claimant, and the period of time in 
which the claimant is allowed to respond to notices.  See 38 
U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The veteran received a VA eye examination in January 2001, and the 
RO obtained the available service medical records and medical 
records from the identified health care providers.  The veteran 
filed several lay statements with the RO, and he provided sworn 
testimony at a September 2003 travel Board hearing.  

The RO's June 2000 letter and February 2002 statement of the case 
informed the veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act of 
2000, the evidence needed to substantiate the claims, which party 
was responsible for obtaining the evidence, and the period of time 
allowed to respond to notices.  In these documents, the VA 
informed the veteran that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from the identified private health care providers.  
The veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claims, and that it still remained his ultimate 
responsibility to obtain any lay statements and private medical 
evidence needed to support the claims.  

The VA has fulfilled its duty to assist and inform the veteran.  
He was informed of new and applicable laws and regulations and of 
the evidence needed to substantiate the claims.  He was told which 
party was responsible for obtaining the evidence and provided 
ample opportunity to present such evidence, and the VA has 
obtained the identified pertinent records in its possession or 
confirmed the unavailability of such.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to service connection for left eye exophoria

For the veteran to establish service connection for left eye 
exophoria, the evidence must demonstrate that left eye exophoria 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  


To establish entitlement to direct service connection, the veteran 
must present evidence of current left eye exophoria, show in-
service manifestation of left eye exophoria, and provide a nexus 
opinion by a medical professional that left eye exophoria resulted 
from the in-service manifestation of disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Certainly, the veteran has shown that he has current left eye 
exophoria.  A valid claim requires proof of present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA diagnoses 
in January 2001 included left eye exophoria.  

Service connection is in order because the veteran's eyes were 
sound at enlistment into service and because service medical 
records tended to show that left eye exophoria manifested for the 
first time in service.  The veteran will be considered to have 
been in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

With respect to exophoria, the veteran was sound at enlistment.  
According to a March 1973 military examiner, who saw the veteran 
ten years after his service began, the veteran wore eyeglasses for 
eight years before service, with no complications and no sequelae.  
At the March 1963 enlistment examination and multiple periodic 
examinations from January 1966 to July 1983, only myopia and the 
need for corrective eyeglasses were noted as visual defects.  It 
was not until October 1983 that left eye exophoria first appeared 
in the record.  This means that myopia was the veteran's only 
visual problem in the first twenty years of service and that left 
eye exophoria manifested after the veteran was well into his 
twentieth year of service.  



Although the January 2001 VA physician thought that the veteran 
reported treating left eye exophoria with prism glasses before 
service, the veteran's lay statements and the medical evidence 
showed otherwise.  The veteran claimed that he had never heard of 
prism glasses until February 1979 when service medical records 
confirmed that prism glasses were first prescribed for reducing 
diplopia, or double vision.  A July 1997 VA optometrist also 
confirmed that prism glasses were necessary only for the right 
eye; therefore, the January 2001 VA physician was mistaken in 
believing that prism glasses were prescribed to treat left eye 
exophoria before service.  

Because left eye exophoria did not preexist service, it was 
incurred in service in October 1983.  When the evidence supports 
the claim, as it does here, entitlement to service connection must 
be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for postoperative bilateral 
cataracts

For the veteran to establish service connection for postoperative 
bilateral cataracts, the evidence must demonstrate that bilateral 
cataracts were contracted in the line of duty coincident with 
military service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. §§ 
3.303, 3.306.  

To establish entitlement to direct service connection, the veteran 
must present evidence of current postoperative bilateral 
cataracts, show in-service manifestation of bilateral cataracts, 
and provide a nexus opinion by a medical professional that 
postoperative bilateral cataracts resulted from the in-service 
manifestation of disability.  See Hickson, 12 Vet. App. at 253.  
To establish service connection on a secondary basis, the veteran 
must submit evidence of current postoperative bilateral cataracts 
and a nexus opinion by a medical professional that current 
postoperative bilateral cataracts resulted from a service-
connected disability.  See 38 C.F.R. § 3.310(a).  


The veteran has shown that he has postoperative bilateral 
cataracts.  See Brammer, 3 Vet. App. at 225.  In September 1994, a 
private physician noted cataracts in both eyes, and in October 
1996, the veteran came in for cataract evaluation.  The January 
2001 VA physician noted that the veteran had postoperative 
bilateral cataracts.  

Service connection is not justified because service medical 
records showed no diagnosis or treatment for bilateral cataracts 
and because the evidence included no medical opinion relating 
current postoperative bilateral cataracts to a service-connected 
disability or to active service.  The January 2001 VA physician 
reviewed the veteran's service medical records, found no in-
service evidence of bilateral cataracts, and opined that bilateral 
cataracts had not resulted from service-connected left eye 
exophoria, the need for eyeglasses in service, or any other event 
in service.  Nor did the record include a medical opinion that 
postoperative bilateral cataracts resulted from the veteran's 
other service-connected disabilities, which included osteopenia 
and osteoporosis with symptomatic knees, rectal fissure and 
hemorrhoid, penile rash, scarring of the base of the penis with 
decreased sensation, fracture of the left hand distal fifth 
metacarpal bone and middle phalanx of the fifth finger, and a 
fracture of the right elbow radial head.  

When the weight of the evidence is against the claim, as it is 
here, the benefit of the doubt doctrine is not for application, 
and entitlement to service connection must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-55.  


Entitlement to service connection for postoperative right eye 
retinal detachment

For the veteran to establish service connection for postoperative 
right eye retinal detachment, the evidence must demonstrate that 
right eye retinal detachment was contracted in the line of duty 
coincident with military service, or if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 
C.F.R. §§ 3.303, 3.306.  


To establish entitlement to direct service connection, the veteran 
must present evidence of current postoperative right eye retinal 
detachment, show in-service manifestation of right eye retinal 
detachment, and provide a nexus opinion by a medical professional 
that postoperative right eye retinal detachment resulted from the 
in-service manifestation of disability.  See Hickson, 12 Vet. App. 
at 253.  To establish service connection on a secondary basis, the 
veteran must submit evidence of current postoperative right eye 
retinal detachment and a nexus opinion by a medical professional 
that current postoperative right eye retinal detachment resulted 
from a service-connected disability.  See 38 C.F.R. § 3.310(a).  

The veteran has shown that he has current postoperative right eye 
retinal detachment.  See Brammer, 3 Vet. App. at 225.  The May 
1999 private physician and the January 2001 VA physician noted 
that the veteran was postoperative right eye retinal reattachment 
surgery.  

Service connection is not warranted because service medical 
records showed no diagnosis or treatment for right eye retinal 
detachment and because the evidence included no medical opinion 
relating current postoperative right eye retinal detachment to a 
service-connected disability or to active service.  The January 
2001 VA physician reviewed the veteran's service medical records, 
found no in-service evidence of right eye retinal detachment, and 
opined that current right eye retinal detachment had not resulted 
from service-connected left eye exophoria, the need for eyeglasses 
in service, or any other event in service.  Nor did the record 
include a medical opinion that postoperative right eye retinal 
detachment resulted from the veteran's other service-connected 
disabilities.  

Because the weight of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and entitlement to 
service connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  



ORDER

Entitlement to service connection for left eye exophoria is 
granted.  

Entitlement to service connection for postoperative bilateral 
cataracts is denied.  

Entitlement to service connection for postoperative right eye 
retinal detachment is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



